Title: From Thomas Jefferson to Paul Gamelin, 21 February 1793
From: Jefferson, Thomas
To: Gamelin, Paul



Sir
Philadelphia Feby. 21. 1793.

The President has had under consideration the Petition of yourself and others, complaining of illegal acts committed on you by a body of armed men from Virginia in the year 1786, stating that you are pursuing redress through the channel of the Courts of Kentucky, have not yet been able to obtain it, and are unequal to a continuation of the expenses necessary for the object. Injuries for which the laws have provided a remedy, do not admit of any other interference; for what might be done in addition to the law to help the one party, would be considered as an oppression of the other. We are bound to believe that the Courts of Justice are equally open and impartial to both. If either party is too poor to prosecute or defend themselves, the laws in most of the States, and particularly as is believ’d in that of Kentucky, provide for the maintenance or defence of the suit in formâ pauperis, and nothing is necessary to obtain this protection but an application to the Court and proof of the Condition of the party applying. I have it in charge from the President to assure you of the interest he feels in your situation, of his wishes that you may receive substantial justice, and his confidence that you will; regretting at the same time that the occasion does not admit of his being instrumental towards it. I beg the favor of you to communicate this to your fellow Petitioners, and am, Sir, Your very humble servt.
